OPINION — AG — IT IS NOT UNLAWFUL FOR A REGISTERED DENTIST OF OKLAHOMA TO PERMIT THE PLACING OR PRINTING OF HIS NAME IN " HEAVY TYPE ", AS AFORESAID, IN THE REGULAR LISTED PORTION OF A CITY " TELEPHONE DIRECTORY " IF HIS NAME IS NOT ACCOMPANIED BY WORDS, ABBREVIATIONS OR LETTERS INDICATING HE IS A DENTIST, BUT THAT IT WOULD BE UNLAWFUL FOR A REGISTERED DENTIST, TO PERMIT THE PLACING OR PRINTING OF HIS NAME IN " HEAVY TYPE ", AS AFORESAID, IN ANY SUCH TELEPHONE DIRECTORY, IF HIS NAME I ACCOMPANIED BY WORDS, ABBREVIATIONS OR LETTERS INDICATING HE IS A DENTIST. CITE: 59 O.S.H. 277(A) (FRED HANSEN)